Citation Nr: 1821662	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a pituitary tumor status post resection, to include as due to chemical exposures and/or asbestos exposure.  

2.  Entitlement to service connection for sleep apnea, to include as due to chemical exposures and/or asbestos exposure. 

3.  Entitlement to service connection for memory loss, to include as secondary to a pituitary tumor and as due to chemical exposures and/or asbestos exposure.

4.  Entitlement to service connection for dyslexia, to include as secondary to a pituitary tumor and as due to chemical exposures and/or asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to May 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2014, the Board initially remanded this claim in order to provide the Veteran an opportunity to present testimony before a Veterans Law Judge.  In August 2015, the Veteran presented testimony before the undersigned Veterans Law Judge in a Travel Board hearing.  A transcript of this hearing has been associated with the record.  

Thereafter, the Board remanded these claims in October 2016.  Also in October 2016, the Board remanded a newly-reopened claim of entitlement to service connection for a sinus or respiratory disorder.  In a September 2017 rating decision, service connection for allergic rhinitis was granted.  The September 2017 rating decision represents a full grant of the benefit sought for the claims of entitlement to service connection.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The issues of entitlement to service connection for dyslexia and for memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A pituitary tumor is not etiologically related to service, did not have onset in service, and did not manifest to a compensable degree within one year of the Veteran's separation from active duty.  

2.  Sleep apnea did not have onset in service and is not etiologically related to service, to include exposure to chemicals and asbestos therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a pituitary tumor have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (a) (2017).

The criteria for service connection for sleep apnea have not been met. 38 U.S.C. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  In that regard, for the issues decided herein, the Board also finds that there has been compliance with the prior Octobe4r 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

The Veteran seeks service connection for residuals of a pituitary tumor and sleep apnea.  As discussed further below, he has variously attributed these conditions directly to service, to include exposure to asbestos and chemicals therein.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Regarding the Veteran's claim that his diagnoses are related to asbestos exposure during service, the Veteran's military occupational specialty (MOS), System Organization Maintenance Technician (AMS) is classified as having "probable" exposure to asbestos.  See M 21-1 VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section I.3.b.  In an October 2016 Memorandum, VA conceded the Veteran's exposure to asbestos based on his in-service MOS.  The examinations conducted on remand in the instant claim have addressed whether each claimed disorder is etiologically related to in-service asbestos exposure.  

In addition, service connection for certain chronic diseases, including tumors, malignant, or the brain or spinal cord or peripheral nerves, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2017).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

	Pituitary Tumor

The Veteran submitted a claim of entitlement to service connection for a brain tumor in July 2010.  In his July 2011 Notice of Disagreement (NOD), the Veteran echoed his contentions started in the July 2010 claim.  He specified that exposure to chemicals such as methyl ethyl ketone, polyurethane paint, and JP5.  
In a correspondence received in August 2016, the Veteran provided a list of hazardous chemicals commonly used on airbases, implicitly asserting exposure to such chemicals.  The list included Trichloroethylene (TCE), jet fuel, benzene, perchlorate, asbestos, HVAC dust, and mold.  

In May 2010, the Veteran was noted as having increasing difficulty with his vision over the previous one to two years.  He was eventually diagnosed with a pituitary macular adenoma, and transsphenoidal resection of the tumor was scheduled for June 2010.  

VA treatment records show that the Veteran had the pituitary tumor removed in July 2010.  VA treatment records note the Veteran's medical history from 2010 and the Veteran's subsequent residuals.  

A November 2016 VA examination was conducted.  The examiner noted the Veteran's history of having pituitary microadenoma removed in July 2010, resulting in hypothyroidism, hypogonadism, and hypophysectomy-induced hypopituitarism.  The examiner opined, however, that these residuals were less likely as not due to asbestos exposure or chemical exposure, to include methyl ethyl ketone, solvents, polyurethane paint, JP5, TCE, jet fuel, benzene, and perchlorate.  The examiner noted that according to medical literature, the causes of hypopituitarism included a pituitary tumor, a non-pituitary tumor, or a non-tumor cause, and a small percentage of pituitary tumor cases would run in families, but most tumors had no apparent hereditary factor.  The examiner further stated that the cause of uncontrolled cell growth in the pituitary gland, which created a tumor, remained unknown, and there were no known lifestyle or environmental causes of pituitary tumors.  

After a thorough review of the record, the Board finds that service connection for residuals of a pituitary tumor is not warranted.  First, there is a current disability as the 2016 VA examination report noted tumor residuals of hypothyroidism, hypogonadism, and hypophysectomy-induced hypopituitarism.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  Second, although there is no in-service tumor or residuals, there is in-service chemical and asbestos exposure.  Thus, the second element of service connection is met.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  

The issue, then, is nexus.  The November 2016 VA opinion is the only competent nexus opinion of record.  The accords this opinion significant probative weight.  The examiner reviewed the relevant records, cited to medical principles and literature, and referred to the Veteran's arguments in providing a detailed rationale for the conclusion that the Veteran's pituitary tumor, and its residual complications status-post surgical removal, were not etiologically related to the Veteran's service, to include exposure to chemicals and asbestos therein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion and the review of relevant medical evidence, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  This opinion heavily weighs against the Veteran's claim because it supports a finding that the Veteran's claimed disorder is not related to service, include exposure to asbestos and chemicals in service.  

Also, the Veteran does not contend, nor does the evidence suggest, that his pituitary tumor manifested within one year of his separation from active duty in May 1986.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309 (a).  

In making these findings, the Board is cognizant of the Veteran's lay statements that purport to either provide a diagnosis or link tumor residuals to service.  In this regard, the Board finds that they are not competent as to a nexus or diagnosis.  Although it is error to categorically reject a lay person as competent to provide a diagnosis or nexus opinion, not all such questions are subject to non-expert opinion. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case. "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

But here, linking a pituitary tumor to exposures to various chemicals during service more than 20 years earlier is distinguishable from ringing in the ears, a broken leg, or varicose veins, as these complex determinations are not capable of lay observation. See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As such, the Veteran's lay statements pertaining to these issues are not competent lay evidence.  In any event, the Veteran's lay statements are outweighed by the competent and probative evidence of record.  

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C. § 5107 (2012).  

	Sleep Apnea

In a statement received in April 2011, the Veteran claimed entitlement to service connection for sleep apnea.  He indicated that he was exposed to asbestos and chemicals in a paint shop while spraying aircraft, which caused this disorder.  The identified chemicals include methyl ethyl ketone, solvents, polyurethane paint, JP5, TCE, jet fuel, benzene, and perchlorate.  

The earliest evidence of record showing sleep apnea is a November 2003 sleep study conducted by VA showing a provisional diagnosis of sleep apnea.  The Veteran sought follow-up treatment in June 2010, requesting another sleep study in order to obtain a CPAP machine.  The next indication of sleep apnea in the record is from VA treatment records from June 2011, showing an impression of sleep apnea.  At that time, the Veteran was issued a CPAP machine for treatment of the condition.  

In his July 2011 NOD, the Veteran reported that he had snored in his sleep while serving in the military.  With age, his sleep apnea had reportedly worsened.  The Veteran echoed these statements in his August 2015 Board hearing.  He testified that people around him, as well as his wife, had complained about him snoring during service.  The Veteran also testified that chemical exposure in his occupation in a paint shop during service had caused sleep apnea.  The Veteran's wife testified that the Veteran had snored since they were married while the Veteran was still serving in the military.  

VA provided an examination for sleep apnea in December 2016.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was due to chemical and/or asbestos exposure during his service.  He also opined that it was less likely than not that sleep apnea had onset in or was otherwise caused by the Veteran's military service.  The examiner explained that the medical literature documented no cause and effect relationship between sleep apnea and asbestos and chemicals exposure.  The examiner explained that asbestos is a group of minerals with long, thin fibers used in insulation.  When disturbed, the fibers would float through the air and cause scarring in of the lung, mesothelioma, and lung cancer.  The examiner reiterated that there was no evidence of a cause and effect relationship between asbestosis and sleep apnea, acknowledging the Veteran's reports of snoring during and after his military service.  

After a thorough review of the record, the Board finds that service connection for sleep apnea is not warranted.  First, there is a current disability as the 2016 VA examination report noted a diagnosis of sleep apnea.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  Second, although there is no in-service diagnosis of sleep apnea, there is in-service evidence of snoring.  Thus, the second element of service connection is met.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  

However, the preponderance of the evidence is against a finding that sleep apnea had onset in service or is otherwise related to service.  In so finding, the Board assigns significant probative weight to the December 2016 VA opinion.  The examiner cited to a review of the Veteran's record, acknowledged the lay statements that tracked the Veteran's snoring symptoms to service, and referred to medical literature in providing an opinion.  The Board finds that this opinion is adequate to decide the claim.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The VA opinion supports a finding that sleep apnea did not have onset in service and is not etiologically related to service, to include exposure to chemicals and asbestos therein.  

The Board further finds that the Veteran's statements that purport to link sleep apnea to service are not competent lay evidence.  Unlike a broken leg, ringing in the ears, or varicose veins, the etiology of sleep apnea is not observable.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; Charles, 16 Vet. App. at 374.  As such, the Veteran's lay statements pertaining to these issues are not competent lay evidence.  In any event, the Veteran's lay statements are outweighed by the competent and probative evidence of record.  

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C. § 5107 (2012).  


ORDER

Service connection for residuals of a pituitary tumor status post resection is denied.

Service connection for sleep apnea is denied.


REMAND

Remand is required for the Veteran's claim of entitlement to service connection for dyslexia in order to comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders).  In the October 2016 remand, the Board directed, in pertinent part, that an examination be conducted to ascertain whether the Veteran had dyslexia and whether diagnosed dyslexia had onset in or was otherwise caused by the Veteran's military service.  The Board notes that an opinion was requested to ascertain whether dyslexia is secondarily related to the Veteran's claimed pituitary tumor and residuals.  However, since that claim is denied in the instant decision, such an inquiry is no longer relevant to the instant appeal.  In any event, the Veteran was not provided an examination that addressed the Veteran's claims.  Thus, there has not been compliance with the Board's October 2016 remand.  Remand is therefore required in order to obtain compliance.  

In a statement received in April 2011, the Veteran claimed entitlement to service connection for dyslexia.  He indicated that he was exposed to chemicals in a paint shop while spraying aircraft, which caused this disorder.  In his July 2011 NOD, the Veteran indicated that he had noticed difficulties with writing as early as 2000, which he indicated was dyslexia.  He reported that the inability to write without leaving words out had worsened since his pituitary tumor was removed.  

Remand is required regarding the claim for service connection for memory loss to obtain an adequate VA examination.  A December 2016 VA psychiatrist noted that he could not provide an opinion as he was not medical trained.  He suggested a neurologist provide the requested opinion.  A May 2017 VA examiner, KH, stated that the opinion regarding whether asbestos or chemical exposures caused memory loss was beyond the scope of her practice and that a neurologist or neuropsychologist should provide this opinion.  A May 2017 VA examiner, VS, eventually provided an opinion.  VS, however, is a Doctor of Nursing Practice, and it isn't clear that VS has the appropriate background to provide this opinion, given the 2016 and 2017 VA examiner's statements that such an opinion likely required a neurologist.  Thus, this must be done on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any dyslexia.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must identify or determine whether there is a diagnosis of dyslexia.  

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that dyslexia had onset in, or was otherwise caused by, the Veteran's military service, to include any chemical exposures, including asbestos, methyl ethyl ketone, solvents, polyurethane paint, JP5, TCE, jet fuel, benzene, and perchlorate.  The examiner must specifically address the Veteran's conceded exposure to asbestos during his military service.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any memory loss or neurocognitive disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the noted neurocognitive disorder had onset in, or was otherwise caused by, the Veteran's military service, to include any chemical exposures, including asbestos, methyl ethyl ketone, solvents, polyurethane paint, JP5, TCE, jet fuel, benzene, and perchlorate.  The examiner must specifically address the Veteran's conceded exposure to asbestos during his military service.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


